Title: From George Washington Craik to James Montgomery, 31 December 1796
From: Craik, George Washington
To: Montgomery, James


                        
                            Sir 
                            Philadelphia 31st Decr 1796
                        
                        I am directed by the President of the United States to inform you that he has
                            not been unmindful of the receipt of your several letters. He transmitted them to the
                            Secretary of the Treasury and directed him to report thereon, which he accordingly did on
                            the 28th instant. By calling on me when convenient You shall have an opportunity of seeing
                            the report. I am Sir, Your Hble Servt
                        
                            Geo. W. Craik
                            
                        
                    